Citation Nr: 1602220	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-21 063A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim of service-connection for a left knee disability.

3. Entitlement to service connection for a right foot disability.

4. Entitlement to service connection for a left foot disability.

5. Entitlement to service connection for a variously diagnosed psychiatric disability.

6. Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to October 1980 with additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2014 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision found new and material evidence had not been received to reopen a claim of service connection a bilateral knee disability.  The March 2014 rating decision, in pertinent part, reopened and denied a claim of service connection for bilateral pes cavus and denied service connection for a psychiatric disability and sleep apnea.  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In May 2015, the Veteran submitted additional medical evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  In June 2015, he submitted additional evidence without such a waiver.  However, as the additional evidence was submitted to the Board and he did not request AOJ consideration of the evidence, waiver is assumed, and the Board will proceed with adjudication.  

In an April 2014 supplemental statement of the case (SSOC), the RO implicitly reopened the claims of service connection for right and left knee disabilities by considering them on the merits.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board is required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of the previously denied claims.

The Veteran's appeals seeking service connection for left and right foot disabilities have been characterized and developed as claims to reopen an April 1997 denial of service connection for those disabilities.  For reasons that will be explained below, the Board finds that these matters require de novo review.  

The matters of service connection for bilateral knee and foot disabilities on de novo review, a psychiatric disability, and sleep apnea are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed July 2002 rating decision declined to reopen a claim of service-connection for a bilateral knee disability which was previously denied based essentially on a finding that such disabilities were unrelated to his service.

2..Evidence received since the July 2002 rating decision includes a May 2015 private medical opinion that suggests the Veteran's right and left knee disabilities may be secondary to his service-connected back disability and raises a reasonable possibility of substantiating the claims under a secondary service-connection theory of entitlement.


CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for right and left knee disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because this decision reopens the claims of service connection for right and left knee disabilities, there is no need to discuss the impact of the VCAA on these issues, as any VCAA-related omission is harmless.

Legal Criteria, Factual Background, and Analysis

An April 1997 rating decision denied service connection for right and left knee disabilities based essentially on a finding that such disabilities were not shown to be related to service.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

The Veteran sought to reopen the claim of service connection for a bilateral knee disability in October 2001.  A July 2002 rating decision denied such claim.  He did not appeal that decision (or submit new and material evidence in the year following) and it too became final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.
	
"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The pertinent evidence of record in April 1997 consisted of portions of the Veteran's service treatment records (STRs), a private May 1995 X-ray report showing degenerative changes of the left knee, a July 1995 letter from a private treatment provider that noted X-rays showed arthritis in both knees, and statements from the Veteran attributing right and left knee disabilities to his service.  Evidence received since the July 2002 rating decision (not of record at the time of that decision and therefore new) includes a February 2010 VA examination report, private treatment records, VA treatment records, the Veteran's hearing testimony, and a May 2015 private medical opinion that suggests the Veteran's right and left knee disabilities could be related to his service-connected back disability.  

As the May 2015 opinion tends to relate bilateral knee osteoarthritis/degenerative joint disease (DJD) to the Veteran's service-connected back disability, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claims of service connection for right and left knee disabilities, and raises a reasonable possibility of substantiating such claims on a secondary basis.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claims of service connection for right and left knee disabilities.

De novo review of the claims is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

The appeal to reopen a claim of service connection for a left knee disability is granted.
REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to notify the Veteran with regard to the reopened claims of service connection for right and left knee disabilities and the other claims on appeal.  

The Veteran contends his bilateral knee disability is secondary to his service-connected low back disability (spondylolisthesis with irregular indentations of L4-L5 and DJD).  On February 2010 VA examination, status post right total knee replacement secondary to DJD and left knee DJD, status post arthroscopic repair of torn medial meniscus, were diagnosed.  The examiner opined it was more likely than not that the Veteran's bilateral DJD was not related to his service-connected spondylolisthesis.  He explained that he knew of no medical evidence to suggest spondylolisthesis produces severe DJD of both knees or a tear of the meniscus of a knee.  In the May 2015 private opinion described above, the physician noted the Veteran suffered from several musculoskeletal conditions, including chronic back pain, osteoarthritis/DJD of the knees, and chronic foot pain.  He reported such conditions can be linked, as any disruption in the function of any single vital structure of the lower body can cause deterioration of neighboring structures through compensatory mechanisms that place abnormally great stress on joints not intended to accommodate such demands.  Accordingly, there is conflicting evidence regarding the etiology of the Veteran's right and left knee disabilities.

The February 2010 VA opinion is incomplete (and inadequate) because the examiner did not address whether the Veteran's knee disabilities were aggravated by his service-connected low back disability and is nonresponsive to the rationale offered by the private provider.  The private physician's opinion is inadequate as it is couched in speculative terms.  Accordingly, an examination to secure adequate medical opinions is necessary.   

As noted above, the Board finds that the matters of service connection for right and left foot disabilities require de novo review.  The April 1997 rating decision also denied the claims based essentially on a finding that such disabilities were not shown to be related to service.  Under 38 C.F.R. § 3.156(c)(1), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional service treatment records received in September 2013 show the Veteran complained of bilateral foot pain in November 1977 and December 1977 and received a diagnosis of bilateral pes cavus.  These service department records were not considered in the April 1997 rating decision.  They are pertinent because the Veteran contends his foot disabilities could be related to his complaints of bilateral foot pain in service.  Given the submission of these new service department records, the Veteran's service connection claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).  

Alternate theories of entitlement to service connection for a bilateral foot disability have been raised.  On November 2013 VA foot examination, pes cavus was diagnosed.  The examiner noted pes cavus and chronic mild residual bilateral foot pain were diagnosed in 1977.  He noted the Veteran continued to suffer from occasional pain in both feet.  He noted a September 2010 foot X-ray showed degenerative changes.  The examiner opined the Veteran's bilateral foot pain and pes cavus condition is not caused by or a result of injury during the service.  He found he could not resolve the issue without resorting to mere speculation.  He explained that the Veteran had occasional pain in both feet that was treated with conservative treatment during service, but that his feet were evaluated as normal on July 1980 separation examination and on January 1983 Reserves entrance examination.  However, as noted, in the May 2015 private opinion, the physician suggested his noted chronic foot pain could be related to his service-connected back disability.  Such opinion raises a secondary theory of service connection.  Accordingly, an examination to secure medical opinions addressing the nature and etiology of the bilateral foot disability is necessary.  Supplemental notice regarding a secondary service connection theory of entitlement is also needed.  

Alternative theories of entitlement to service connection for sleep apnea have also been raised.  The Veteran alleges such disability is secondary to his service-connected hypertension and/or had its onset during active duty service.  His STRs show he complained of difficulty sleeping at night due to cough and cold symptoms in December 1978.  In a November 2013 statement, the Veteran's former spouse reported he snored when they were married between 1978 and 1989.  On January 2014 VA examination, obstructive sleep apnea was diagnosed.  The examiner reviewed the claims file and opined "it is far less likely than not that the Veteran's sleep apnea is proximately due to or the result of his hypertension."  He explained that he knew of no scientific evidence that indicates hypertension causes or results in sleep apnea.  The January 2014 opinion is incomplete (and found to be inadequate) because the examiner did not address whether the Veteran's sleep apnea had its onset during (or was otherwise related to) his active duty service in light of his complaints of sleep difficulties therein and the former spouse's report of the Veteran snoring prior to discharge.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, another examination to secure a fully adequate medical advisory opinion is necessary.  

Additional development is also necessary to properly address the appeal seeking service connection for a psychiatric disability, including depression.  The Veteran alleges such disability is secondary to the pain and limitations caused by his service-connected disabilities, including his low back disability, a right wrist disability, and hypertension.  A July 2001 VA mental health note shows depression due to chronic pain, hypertension, and diabetes mellitus was diagnosed.  The Veteran had complained of back, knee and arm pain.  On February 2009 mental evaluation performed as part of his application for state disability benefits, dysthymic disorder was diagnosed.  On January 2010 mental evaluation in connection with a claim for Social Security Administration (SSA) benefits, the Veteran reported he became depressed secondary to knee pain approximately around 1990.  Depressive disorder, not otherwise specified (NOS), was diagnosed.  On February 2011 VA examination, major depressive disorder was diagnosed.  After reviewing the claims file and interviewing the Veteran, the examiner opined it "is not as likely as not related to the residuals of his hypertension and excision of ganglion cyst."  She explained the Veteran indicated his depression began when he was released due to the fact that he was unable to deploy with the rest of his Reserves unit during Gulf War.  She noted he also related his depression to the death of his father, which occurred in 1997, and chronic back and knee pain, both of which she believed were not service-connected.  She noted the Veteran had previously related his depression to his wrist pain, but did not do so during the examination.  In the May 2015 private opinion, the physician also suggested the presence and burden of chronic systemic disease and pain can lead to exacerbate emotional conditions like depression.  Accordingly, there is conflicting evidence regarding the nature and etiology of the Veteran's variously diagnosed psychiatric disability.

The February 2011 VA opinion is incomplete (and inadequate) because it was based on an incorrect factual premise, as the Veteran's back disability is service-connected.  The remaining opinions are inadequate as they couched in speculative terms and not supported by adequate rationale.  Accordingly, an examination to secure adequate medical opinions is necessary.   

The case is REMANDED for the following:

1. The AOJ should provide the Veteran appropriate VCAA-mandated notice regarding service connection for right and left foot disabilities (on de novo review) on both direct and secondary bases.  He should have adequate opportunity to respond.  The AOJ should also advise him that the complete records of his private treatment for any foot, knee, psychiatric and sleep disabilities (including from Dr. Michael Kocinski and the South Jersey Orthopedic Associates) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for the disabilities on appeal from February 2014 to the present (to specifically include treatment at the Philadelphia, Pennsylvania VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his bilateral knee and foot disabilities.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:
 
(a) Please identify (by diagnosis) each foot disability found, to include bilateral pes cavus.  

(b) What is the most likely etiology for each foot disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the complaints of bilateral foot pain and diagnosis of pes cavus therein; or was either caused or aggravated by (the concept of aggravation must be specifically addressed) the Veteran's service-connected low back disability and/or claimed bilateral knee disability (if such is found to be related to service)?  If a foot disability is found to not have been caused, but to have been aggravated by the service-connected low back disability and/or claimed bilateral knee disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that a foot disability is unrelated to the Veteran's service or to his service-connected low back disability, and/or claimed bilateral disability (if such is found to be related to service), the examiner should identify the etiological factor(s) considered more likely.

(c) Please identify (by diagnosis) each knee disability found, to include status post right total knee replacement secondary to DJD and left knee DJD, status post arthroscopic repair of torn medial meniscus.  

(d) What is the most likely etiology for each knee disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by (the concept of aggravation must be specifically addressed) the Veteran's service-connected low back disability and/or claimed bilateral foot disability (if such is found to be related to service)?  If a knee disability is found to not have been caused, but to have been aggravated by the service-connected low back disability and/or claimed bilateral foot disability (if such is found to be related to service), please identify the degree of impairment that is due to such aggravation.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated and comment on the opinions already in the record, including the February 2010 VA examiner's knee opinion, the November 2013 VA examiner's foot opinion, and the May 2015 private physician's opinion (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  

4. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology and date of onset of his diagnosed obstructive sleep apnea.  The examiner should obtain a complete history from the Veteran, review his record (to specifically include this remand, his STRs, postservice treatment records, and lay statements provided in support) and provide opinions that respond to the following:

What is the most likely etiology for the Veteran's obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or better probability) that the sleep apnea arose during (was first manifested in, or is otherwise etiologically related to) his active duty service?   

If the sleep apnea is deemed to not be related to service, please identify the etiology considered more likely.  
The examiner must explain the rationale for all opinions, to include comment on his December 1978 complaints of sleep difficulties and the report of his snoring while sleeping in service (as early as 1978).   

5. The AOJ should also arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his variously diagnosed psychiatric disability.  The examiner should obtain a completed history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.
(b) What is the most likely etiology for each psychiatric disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by (the concept of aggravation must be specifically addressed) the Veteran's service-connected low back disability, hypertension, right wrist disability, and/or claimed foot and knee disabilities (if found to be related to service), and a combination thereof?  If a psychiatric disability is found to not have been caused, but to have been aggravated by a service-connected disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that a psychiatric disability is unrelated to the Veteran's service-connected disabilities, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated and comment on the opinions already in the record, including the February 2011 VA examiner's opinion and the May 2015 private physician's opinion (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  

6. The AOJ should then review the entire record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


